Citation Nr: 1101072	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-39 853	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for a liver disorder

3.  Entitlement to service connection for hair loss. 



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from June 2000 to February 2004. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In his November 2005 Substantive Appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge.  However, in May 
2006 the Veteran explicitly withdrew his request for a hearing.  
38 C.F.R. § 20.704(d).  Accordingly, the request for a hearing 
has been withdrawn.

The Board remanded the Veteran's claim in January 2008 and 
September 2009.  The development requested in those remands has 
been completed to the extent possible, and no further action is 
necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

The issues of entitlement to service connection for male pattern 
baldness and non-alcoholic fatty liver disease are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current insomnia disorder did not originate in 
service. 





CONCLUSION OF LAW

The Veteran's insomnia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated February 2005, March 2006, 
October 2008 and November 2009.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran has not made the RO or the Board aware of any additional 
available evidence that needs to be obtained in order to fairly 
decide this appeal, and has not argued that any errors or 
deficiencies in the accomplishment of the duty to notify or the 
duty to assist have prejudiced him in the adjudication of his 
appeal.  

The Veteran was afforded several VA examinations during the 
pendency of the appeal on the issues of entitlement to service 
connection for insomnia.  The December 2009 examination report 
reflects that the examiner reviewed the Veteran's medical 
records, recorded his current complaints, conducted an 
appropriate physical examination and rendered diagnoses and 
opinions consistent with the remainder of the evidence of record 
and pertinent to the rating criteria.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Therefore, the Board finds that the RO has satisfied the 
duty to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
insomnia.  Service connection will be granted for a disability 
resulting from an injury or disease incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
there is no showing of a resulting chronic disorder during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Coburn v. 
Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  
If the Veteran fails to demonstrate any one element, denial of 
service connection will result.

The provisions of 38 U.S.C.A. § 1111 provide that a Veteran will 
be presumed to have been in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates than an injury 
or disease existed prior thereto.  As the evidence outlined below 
indicates that the Veteran's insomnia preexisted service the 
applicable legal standard requires a determination as to whether 
clear and unmistakable evidence exists that (1) the Veteran's 
insomnia did pre-exist service, and that (2) the Veteran's 
insomnia was not aggravated by service.  VAOPGCPREC 3-2003.  

The relevant evidence of record includes service treatment 
records, VA treatment records, private treatment records and VA 
examination reports.  The Veteran's service treatment records are 
entirely negative for any diagnosis of or treatment for insomnia.  

The first medical evidence of insomnia is from VA treatment 
records in February 2005.  At that time the Veteran reported that 
his insomnia was intermittent and that he wakes up in the middle 
of the night and cannot fall back asleep.  Good energy level and 
social activity were indicated and no other psychiatric 
conditions were diagnosed. 

The Veteran was afforded a VA examination in connection with his 
claim in March 2005.  At that time the Veteran stated that he 
only sleeps for a few hours a night and wakes up after a few 
hours.  Insomnia was diagnosed.   

The Veteran was afforded an additional VA examination in December 
2009.  During that examination the examiner determined that the 
Veteran met the DSM-IV criteria for primary insomnia.  The 
Veteran reported that he sleeps six hours per night and has 
difficulty falling asleep, sometimes taking up to two hours.  He 
stated that he experiences fatigue during the day, which worsens 
his functioning.  The Veteran reported that his sleep disturbance 
began in high school.  When asked about factors that contributed 
to it, the Veteran reported that he believed the stress of course 
work contributed to his sleep difficulties.  When asked if his 
sleep worsened in the military, the Veteran reported that he 
couldn't sleep much while on a submarine because of "the 
environment."  The Veteran stated that he has used sleeping 
medication in the past, but discontinued it due to feeling 
sedated during the day.  The examiner also noted that private 
treatment records from 2007 indicated that the Veteran's sleep 
disturbance had worsened to getting only two to four hours of 
sleep per night, but it had since improved.  The examiner stated 
that it was less likely than not that the Veteran insomnia 
symptoms were a result of service because they predated service.  
However, the examiner did note that the Veteran's military 
service and adjustment to civilian life more likely than not led 
to a temporary exacerbation of insomnia, which has resolved to 
the Veteran's baseline of getting six hours of sleep per night.  

While the RO denied the Veteran's claim because it asserted that 
insomnia is a symptom of an underlying condition, rather than a 
separate disability, the Board notes that the Diagnostic and 
Statistical Manual for Mental Disorders distinguishes between a 
diagnosis of primary insomnia and insomnia secondary to another 
mental disorder or a general medical condition.  Diagnostic and 
Statistical Manual for Mental Disorders (4th ed. 1994).  Thus, 
the Board finds that insomnia can be a disability for which 
service connection can be granted on a direct basis.  Here, there 
is no evidence that the Veteran has a diagnosed acquired 
psychiatric disability to which his insomnia is secondary.

Regardless, after a review of all the evidence presented, the 
Board finds that the insomnia disorder the Veteran currently has 
did not originate in service.  Although he claims to have 
experienced insomnia in service (as well as before service), the 
records are entirely silent for reference to such complaints.  
Even assuming he did experience insomnia in service, however, the 
question of whether any such insomnia is etiologically related to 
his current condition was addressed by the December 2009 
examiner.  That examiner indicated that the insomnia did not 
originate in service, and that, at most, the Veteran had 
temporary episodes of insomnia which resolved to the baseline 
level which was not related to service.  This opinion is based on 
well-reasoned medical conclusions that are supported by the 
record.  

By contrast, the Veteran has not submitted any statements or 
other evidence indicating that insomnia originated in service.  
To the contrary, during the December 2009 VA examination the 
Veteran told the examiner that his insomnia had begun outside of 
service.  

After carefully considering all the evidence of record the Board 
finds the record shows that the Veteran's insomnia did not 
originate in service, and is not otherwise related to service.  
There is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 
55.  




ORDER

Entitlement to service connection for insomnia is denied. 


REMAND

The Veteran has also claimed entitlement to service connection 
for hair loss, diagnosed as male pattern baldness, and 
entitlement to service connection for a liver disorder, diagnosed 
as non-alcoholic fatty liver disease.  Unfortunately, a remand is 
again required on those issues.  Although it regrets the 
additional delay, the Board finds that additional development is 
necessary with respect to those claims.  Accordingly, further 
appellate consideration will be deferred and this matter is 
remanded to the RO/AMC for further action as described below.

As explained above, in order to establish service connection for 
a claimed disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulted in a 
current disability, that the claimed disability was incurred 
during active service, or, if the claimed disability pre-existed 
active service, that it was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

The Veteran's contention appears to be that he was exposed to 
radiation in service and that the exposure has resulted in his 
hair loss and liver disorder.  Although the Veteran has been 
afforded two separate VA examinations in connection with his 
claim, the Board finds that the reports from these examinations 
are deficient.  Neither examiner has indicated whether the 
Veteran's liver disorder and hair loss may have any etiologically 
relationship to the Veteran's service, including possible 
ionizing radiation exposure.  

The extent to which the Veteran's liver disorder and hair loss 
may be etiologically related to service is still unclear.  As 
such, the RO/AMC should schedule the Veteran for an additional 
examination.  The examiner is asked to provide a clear opinion 
regarding any etiological relationship between the Veteran's 
service and his current liver disorder and/or hair loss.  An 
accompanying rationale is requested.  

The evidence of record is insufficient for the Board to render a 
decision on the claim.  Additional development of the medical 
evidence and adjudication on these bases is therefore indicated.  
The questions enumerated above require further investigation by a 
medical professional, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

For the reasons stated above, and in order to give the Veteran 
every consideration with respect to the present appeal, further 
development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, the case is 
REMANDED for the following action:

1.   The RO/AMC should schedule the Veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology of 
his liver disorder.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished and the claims file should be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
examiner is specifically asked to determine 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's liver disorder is related to active 
service, or any event therein.  A complete 
rationale for each opinion offered should be 
included in the report and an explanation of 
the principles involved would be of 
considerable assistance to the Board.  
Specifically, that rationale should explain 
the extent to which the opinion is based on 
medical principles and the extent to which it 
is based on the history provided by the 
Veteran.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology of 
his hair loss.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished and the claims file should be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
examiner is specifically asked to determine 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's hair loss is related to active 
service, or any event therein.  A complete 
rationale for each opinion offered should be 
included in the report and an explanation of 
the principles involved would be of 
considerable assistance to the Board.  
Specifically, that rationale should explain 
the extent to which the opinion is based on 
medical principles and the extent to which it 
is based on the history provided by the 
Veteran.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


